Citation Nr: 0424399	
Decision Date: 09/02/04    Archive Date: 09/15/04

DOCKET NO.  03-13 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the veteran's death.


INTRODUCTION

The appellant is apparently advancing her claim on behalf of 
a disabled child of a deceased veteran who had recognized 
Guerilla Service from April 1945 to October 1945 and Regular 
Philippine Army Service from October 1945 to May 1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2002 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in July 2002, a statement 
of the case was issued in February 2003, and a substantive 
appeal was received in March 2003.  

In a May 2004 determination the appellant was denied death 
pension benefits.  That issue is not in appellate status at 
this time.  


FINDINGS OF FACT

1.  By rating decision in December 1999, the RO denied a 
claim of entitlement to 
service connection for the cause of the veteran's death; the 
appellant did not file a timely notice of disagreement.  

2.  In October 2001, the appellant requested that her claim 
of service connection for the cause of the veteran's death be 
reopened. 

3.  Evidence received since the December 1999 rating decision 
is cumulative and does not bear directly and substantially 
upon the subject matter of whether the cause of the veteran's 
death was incurred in or aggravated by service, or is 
otherwise related to service; when considered alone or 
together with all of the evidence, both old and new, it does 
not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The December 1999 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 2002).

2.  The evidence received since the RO denied the claim for 
service connection for the cause of the veteran's death in 
December 1999, is not new and material, and the claim for 
this benefit is not reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  
The intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for whether new and material evidence has 
been received to reopen a service connection claim for the 
cause of the veteran's death.  The discussions in the rating 
decision and statement of the case have informed the claimant 
of the information and evidence necessary to warrant 
entitlement to the benefit sought.  Moreover, in a November 
2003 VCAA letter, the appellant was advised of the evidence 
VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).  
 
The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet.App. 112 
(2004) held, in part, that VCAA notice as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  In this case, the RO provided 
VCAA notice to the veteran in November 2003 which was after 
the April 2002 rating decision on appeal.  Thus, notice was 
not given in accordance with the requirements set out by the 
Court in Pelegrini.  Nonetheless, the Board finds that for 
the reasons below, such an error constitutes harmless error.  
See 38 C.F.R. § 20.1102.

VA has fulfilled its duty to notify the appellant in this 
case.  In November 2001 duty to assist letters and the 
February 2003 statement of the case, the RO informed the 
appellant of the applicable laws and regulations including 
applicable provisions of the VCAA, the evidence needed to 
substantiate the claim, and which party was responsible for 
obtaining the evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); McKnight v. Gober, 131 F.3d 1483, 1485 
(Fed. Cir. 1997).  

The Board also finds that all necessary development has been 
accomplished.  The RO has made reasonable and appropriate 
efforts to assist the appellant in obtaining the evidence 
necessary to substantiate her claims.  The appellant has not 
indicated, and there is otherwise no indication that there 
exists, any pertinent outstanding evidence that is necessary 
for a fair adjudication of the claim that has not been 
obtained.  

Under these circumstances, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration and that adjudication of the claim 
at this juncture, without directing or accomplishing any 
additional notification and or development action, poses no 
risk of prejudice to the appellant.  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  The claim is ready to 
be considered on the merits.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes VA 
treatment records and death records.  No additional pertinent 
evidence has been identified by the claimant as relevant to 
the issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim.

Service connection for the cause of the veteran's death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

New and material evidence

In a December 1999 rating decision, the appellant's claim for 
service connection for the cause of the veteran's death was 
denied.  The appellant was notified of that determination and 
informed of appellate rights and procedures in January 2000, 
but she did not file a notice of disagreement to initiate an 
appeal from the December 1999 rating decision.  The Board 
acknowledges that she did send several written communications 
to the RO referring to various reasons that she believed the 
benefit should be granted.  The RO responded to inform her 
that it needed new and material evidence to again review her 
claim.  In a March 2000 letter, the RO also expressly 
informed the appellant that if she did not believe the 
decision was correct she could initiate an appeal to the 
Board by filing a notice of disagreement.  The RO further 
explained to her what constituted a notice of disagreement 
and where to send it and the time frame in which it must be 
received.  However, the appellant did not submit any written 
communication which constituted a notice of disagreement.  
The December 1999 rating decision therefore became final.  
38 U.S.C.A. § 7105(c).  However, when a claim is the subject 
of a prior final denial, it may nevertheless be reopened if 
new and material evidence is presented or secured.  38 
U.S.C.A. § 5108.  

In October 2001, the appellant requested that her service 
connection claim for the cause of the veteran's death be 
reopened.  By regulation, for purposes of the appellant's 
request new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

The decision of the RO in December 1999 was essentially based 
on the finding that there is no evidence linking the 
veteran's cause of death to service and no evidence that his 
death was otherwise related to service.  In connection with 
her current attempt to reopen her claim of entitlement to 
service connection for the cause of the veteran's death, the 
appellant submitted documents including, a death certificate 
received in June 2000 and dated in January 1989, an affidavit 
received in June 2000 and dated in October 1954 from a 
surgeon who treated the veteran for gun shot wounds during 
service, VA treatment records received in December 2000 and 
dated from February 1975 to November 1986 and an affidavit 
received in December 2000 and dated in October 1998 from the 
appellant's associates.  The appellant also submitted records 
from the Register of Deaths of the Office of the Municipal 
Civil Registrar dated in October 1997 and received in June 
2000 and October 2001 as well as a certified record from the 
Municipal Civil Registrar dated and received in November 
2001.

The death certificate received in June 2000 and dated in 
January 1989 and the record from the Register of Deaths of 
the Office of the Municipal Civil Registrar dated in October 
1997 and received in June 2000 are not new as they appear to 
have been considered by the RO in the December 1999 rating 
decision.  Although most of the VA treatment records dated 
from February 1975 to November 1986 were received prior to 
the December 1999 decision, the RO indicated in the February 
2003 statement of the case that the records were not 
considered in the previous rating decision.  Nevertheless, 
the records are not material because they do not indicate 
that the veteran's death was related to service.  

The affidavit dated October 1954 from the surgeon and the 
affidavit dated October 1998 from the appellant's friends are 
new, but not material.  The 1954 affidavit shows that veteran 
was treated for gun shot wounds during service and in 1954 
complained of dizziness and weakness of his body as a 
consequence of the wounds and allegedly complained of a 
neuropsychiatric disorder and gastrointestinal disorder.  
This affidavit, however, does not indicate that the veteran's 
cause of death could be related to service.  The October 1998 
affidavit merely reflects statements from the appellant's 
associates that the veteran and appellant were married.  

During his lifetime, the veteran was service-connected for 
shrapnel wounds, left hip and right temple.  In October 2001, 
the RO received a death record on letterhead from the 
Register of Deaths of the Office of the Municipal Civil 
Registrar with an October 1997 date crossed out.  This 
document listed the cause of death as "cardio respiratory 
arrest, gunshot wound."  However, the RO contacted that 
governmental unit and received a certified copy of the death 
record in November 2001 which showed that the cause of death 
was cardio respiratory arrest acute respiratory failure 
(PTB).  The circumstances of the apparent alteration on the 
document received in October 2001 were not explored by the 
RO.  At any rate, the certified official copy of the death 
record makes it clear that a gunshot wound was not listed in 
connection with the veteran's death.  In other words, these 
documents are not material since they do not raise a 
reasonable possibility of substantiating the claim.    

With regard to the appellant's statements submitted in 
connection with her claim, to the extent that she argues that 
the disorders which led to the veteran's death are related to 
service, it does not appear that the appellant has any 
medical training.  Therefore, she is not competent to offers 
opinions as to medical causation.  Her statements are 
therefore not material.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Moreover, her argument essentially reiterates 
contentions offered in connection with the prior final 
decision.  

In summary, the appellant has provided no new and material 
evidence that the cause of the veteran's death was incurred 
in service or is otherwise related to service.  Evidence 
received subsequent to the RO's December 1999 decision is 
cumulative or redundant and does not, either by itself or in 
connection with other evidence of record, raise a reasonable 
possibility of substantiating the service connection claim 
for the cause of the veteran's death.  As such, the evidence 
received subsequent to the RO's December 1999 rating decision 
is not "new and material" as contemplated by 38 C.F.R. 
§ 3.156(a), and provides no basis to reopen the appellant's 
claim of entitlement to service connection for the cause of 
the veteran's death.  38 U.S.C.A. § 5108.




ORDER

The appeal is denied.  



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



